DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       MARIA S. FERNANDEZ,
                            Appellant,

                                     v.

       ALTHEA ROBERTS, GARY WHYTE, CESAR LEON III and
               FIRST INTERNATIONAL TITLE INC.,
                          Appellees.

                              No. 4D18-1141

                              [March 21, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; James Nutt, Judge; L.T. Case No. 50-2017-CA-002274-
XXXX-MB.

  Daniel Lustig, Michael J. Pike and Dominique J. Torsiello of Pike &
Lustig, LLP, West Palm Beach, for appellant.

  Carlos D. Lerman of Lerman & Whitebook, P.A., Hollywood, for
appellees Althea Roberts and Gary Whyte.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.